DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2010/0289830 A1).
Re claim 1, Yamamoto et al. discloses a device in Fig. 33 comprising a pixel comprising a first memory circuit, a second memory circuit and a liquid crystal element, wherein the first memory circuit comprises a first capacitor (C2), wherein one electrode of the first capacitor is electrically connected to one electrode (Vcom) of the liquid crystal element, wherein the second memory circuit comprises a second capacitor (C1), wherein one electrode of the second capacitor is electrically connected to the one electrode (Vcom) of the liquid crystal element, wherein the 
Re claim 7, Yamamoto et al. discloses a method comprising a pixel comprising a first memory circuit, a second memory circuit, and a liquid crystal element, wherein the first memory circuit comprises a first capacitor (C2), wherein the second memory circuit comprising a second capacitor (C1), wherein by supplying one electrode of the first capacitor with a reference voltage (Vcom), and the other electrode of the first capacitor (C2) with a first signal (Vsig1), a charge corresponding to the first signal is stored in the first memory circuit, wherein by supplying one electrode of the second capacitor with the reference voltage (Vcom) and the other electrode of the second capacitor (C1) with a second signal (Vsig2),  a charge corresponding to the second signal is stored in the second memory circuit, and wherein by supplying the one electrode of the first capacitor with a third signal (Vsig2) and the one electrode of the second capacitor (Vsig1) with a fourth signal, a voltage is applied to one electrode of the liquid crystal element (paragraph 0508). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.
Re claim 4, Yamamoto et al. does not disclose the device wherein the pixel comprises a third capacitor, wherein one electrode of the third capacitor is electrically connected to the one electrode of the liquid crystal element, and wherein the other electrode of the third capacitor is electrically connected to a fourth wiring that has a function of supplying a common potential.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the pixel comprises a third capacitor, wherein one electrode of the third capacitor is electrically connected to the one electrode of the liquid crystal element, and wherein the other electrode of the third capacitor is electrically connected to a fourth wiring that has a function of supplying a common potential since doing so is well known in the art to reduce flicker.
Re claim 6, Yamamoto et al. discloses an electronic device comprising the liquid crystal display device, but does not disclose a camera.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to employ the device comprising a camera since employing 
Re claim 8, Yamamoto et al. does not disclose the method wherein the first signal and the second signal are signals for performing inversion driving.
It would have been obvious to one having ordinary skill in the art to employ the method wherein the first signal and the second signal are signals for performing inversion driving since performing inversion driving is well known in the art to prevent degradation of the liquid crystal material.  

Allowable Subject Matter
Claims 2, 3 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications a liquid crystal display device according to claim 1, wherein the first memory circuit comprises a first transistor, a second transistor, and the first capacitor, wherein the second memory circuit comprises the second transistor, a third transistor, and the second capacitor, and wherein the first transistor to the third transistor comprises a metal oxide in channel formation regions, and the metal oxide comprises In, Zn, and M (M being Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd or Hf).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871